Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amended Claims filed on 01/14/2020 to Application #16/589,894 filed on 10/01/2019 in which Claims 1-16, 18-21 are pending.  Claim 17 is canceled, and new Claim 21 is added.

Status of Claims
Claims 1-16, 18-21 are pending, of which Claims 1-16, 18-21 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 01/14/2020
Applicant’s most recent claim set of 01/14/2020 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Marlena Burt on November 4, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A method, comprising:
writing, by a computer-based system, an application programing interface (API) transaction confirmation including a first hash to a distributed database in response to a first computing device sending an API transaction to a second computing device;
writing, by the computer-based system, an API transaction acknowledgment including a second hash to the distributed database in response to the second computing device receiving the API transaction from the first computing device;
comparing, by the computer-based system, [[a]] the first hash associated with the API transaction confirmation with [[a]] the second hash associated with the API transaction acknowledgement; and
identifying, by the computer-based system, an out-of-balance transaction event based on the comparison of the first hash and the second hash.


Claim 8: (Currently Amended)

a plurality of nodes comprising hardware processors configured to store data according to a consensus agreement among the plurality of nodes; and
a smart contract executable on at least one of the plurality of nodes, wherein when executed by the at least one of the plurality of nodes, the smart contract causes the at least one of the plurality of nodes to at least:
write a transaction confirmation to at least one of the plurality of nodes in response to a first computing device sending a transaction to a second computing device, the transaction confirmation including a first hash;
write a transaction acknowledgment to at least one of the plurality of nodes in response to the second computing device receiving the transaction from the first computing device, the transaction acknowledgement including a second hash; and
identify an out-of-balance transaction event based on a comparison of the first hash and the second hash.


Claim 10: (Currently Amended)
The system of claim 9, wherein the out-of-balance transaction event is identified based at least in part on a comparison of the first timestamp with the second timestamp.


Claim 11: (Currently Amended)
The system of claim 8, wherein the transaction comprises a first transaction, the transaction confirmation comprises a first transaction confirmation, the transaction acknowledgement comprises a first transaction acknowledgement, and when executed by [[the]] at least one of the plurality of nodes, the smart contract causes [[the]] at least one of the plurality of nodes to at least:
write a second transaction confirmation to at least one of the plurality of nodes in response to the second computing device sending a second transaction to the first computing device; and
write a second transaction acknowledgment to at least one of the plurality of nodes in response to the first computing device receiving the second transaction from the second computing device.


Claim 15: (Currently Amended)
A non-transitory computer readable medium comprising machine-readable instructions that, when executed by a processor, cause the processor to at least:
write a transaction confirmation to at least one of a plurality of nodes in response to a first computing device sending a transaction to a second computing device, the plurality of nodes storing data according to a consensus agreement among the plurality of nodes;
write a transaction acknowledgment to at least one of the plurality of nodes in response to the second computing device receiving the transaction from the first computing device; and
identify [[a]] an out-of-balance transaction event associated with the transaction based on a comparison of a first data hash included in the transaction confirmation with a second data hash included in the transaction acknowledgement.


Claim 16: (Currently Amended)
The non-transitory computer readable medium of claim 15, wherein the first data hash and the second data hash comprise a transaction identifier (ID), a first computing device address associated with the plurality of nodes, a second computing device address associated with the plurality of nodes, and a respective hash.


Claim 17: (Currently Canceled)


Claim 20: (Currently Amended)
The non-transitory computer readable medium of claim 15, wherein the out-of-balance transaction event comprises at least one of: a request out-of-balance event, a response out-of-balance event, or a timeout out-of-balance event.


Claim 21: (Currently New)
The non-transitory computer readable medium of claim 15, wherein the transaction comprises an application programming interface (API) request or an API response.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-16, 18-21 are considered allowable.

The instant invention is directed to a method, system, and medium for controlling a distributed database with application programing interface (API) requests and responses.

The closest prior art, as recited, Barinov et al. US Patent Application Publication No. 2018/0025181 and Ramathal et al. US Patent No. 10,291,413, are also generally directed to various aspects of controlling a distributed database.  However, Barinov et al. or Ramathal et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
in response to a first computing device sending an API transaction to a second computing device, storing an API transaction confirmation which includes a first hash to a distributed database, in response to the second computing device receiving the API transaction from the first computing device, storing an API transaction acknowledgment which includes a second hash to the distributed database, comparing the API transaction confirmation first hash with the API transaction acknowledgement second hast, resulting in identifying an out-of-balance transaction event based on the comparison of the two hashes
When combined with the additional limitations found in Claim 1.

Regarding Claim 8:
multiple nodes which store data in accordance with a consensus agreement among the multiple nodes, a smart contract executed on one or more of the multiple nodes which when executed on one or more of the multiple nodes, causes the one or more of the multiple nodes to, store a transaction confirmation to one or more of the multiple nodes in response to a first computing device transmitting a transaction between the first and a second computing device with a transaction confirmation including a first hash, storing a transaction acknowledgement including a second hash to one or more of the multiple nodes, and identifying an out-of-balance transaction event based on a comparison of the first and second hashes
When combined with the additional limitations found in Claim 8.

Regarding Claim 15:
in response to a first computing device sending a transaction to a second computing device, storing a transaction confirmation to one or more of multiple nodes in coordinance to a consensus agreement between the multiple nodes, in response to the second computing device receiving the transaction from the first computing device, storing a transaction acknowledgement to one or more of the multiple nodes, comparing a first data hash included in the transaction confirmation with a second data hash included in the transaction acknowledgment in identifying an out-of-balance transaction event
When combined with the additional limitations found in Claim 15.

Therefore Claims 1-16, 18-21 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis  - US_20170148016: Davis teaches blockchain transaction confirmations utilizing hashes.
Reed - US_10579974: Reed teaches a distributed digital access network with rapid transaction settlements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498